DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 6/17/2022.
Claims 1-15 are cancelled.
Claims 16-33 are pending. 

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive.
The Applicant argues that the combination of Galloway, Chiou, and Seban is an arbitrary selection based on impermissible hindsight analysis of the prior art (p. 5). Specifically, the Applicant argues that Galloway, Chiou, and Seban all teach different embodiments of vibratory feedback devices (p. 5). Moreover, the Applicant argues that there is nothing in the cited references or general knowledge available to a person of ordinary skill in the art at the time of the claimed invention would have recognized as advantages of the specifically recited features in claims 16 and 32 of using a DC power supply that is alternated between a first and second electrical coil to minimize the physical size of the device (p. 5).
The Examiner finds Applicant’s arguments unpersuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Regarding Applicant’s argument that Galloway, Chiou, and Seban all teach different embodiments, Galloway discloses an electronic smoking article including a haptic feedback component (101) used to apply forces, vibrations, or motion (para. 41). However, Galloway does not teach how to arrange the haptic feedback component in the electronic smoking article. Therefore, it cannot be said that Galloway teaches a different embodiment of a vibratory feedback device since Galloway does not even disclose the arrangement of the haptic feedback component. Chiou is used to teach a specific arrangement of the haptic feedback device (see Fig. 3-5) with the benefit of using a simplified structure having a lower cost and more powerful vibration (Chiou; paras. 8, 26). Therefore, since Galloway provides a suggestion of using a haptic feedback device, and Chiou provides motivation for using their specific haptic feedback device, Galloway and Chiou provide reasoning for performing such a modification independent from Applicant’s disclosure. While Seban might teach a different embodiment of a haptic feedback device, Seban is merely used to teach that it is well known to certain materials, such as a magnet or metallic part, as the sliding part (para. 47). 
Regarding Applicant’s argument that the prior art does not recognize the advantages associated with the claimed invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, Chiou recognizes the size of conventional vibrators will be reduced to correspond to a mobile phone being sized smaller (para. 6) and that a problem exists in that the smaller the vibrator is sized the higher the cost of the vibrator (para. 5). Chiou solves this problem by simplifying the cost of the smaller vibrator. 
Lastly, Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a DC power supply) are not recited in claims 16 and 32.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues that the rejections overlook the limitation “a magnet configured for movement within the first and second electrical coils” in claims 16 and 32 (p. 5). The Applicant argues that Chiou does not teach this feature (p. 5) and that movement within the coils facilitate the physical size of the device and reduce the power requirements of the feedback device (p. 5). The Applicant further argues that it is clear from Chiou’s Figs. 3-5 that the slider 14 is not configured for movement within the first and second magnet winding because the first and second springs 13, 13’ prevent movement of the slider within the first and second windings. 
The Examiner has noted the Applicant’s argument but finds it unpersuasive. The Examiner disagrees with the Applicant’s argument that that springs prevent the movement of the slider within the first and second windings. The Applicant’s argument is not supported by any objective evidence. For instance, the Applicant merely cites Figs. 3-5 for the basis of their arguments. 
While the Examiner concedes that the springs 13, 13’ apply a force to the slider 14, and the physical size of the fully compressed springs and/or fully extended 13, 13’ would limit the movement of the slider 14, there is nothing in Figs. 3-5 that supports the Applicant’s conclusion. The springs 13, 13’ in Fig. 3-5 are neither fully compressed nor fully extended. Chiou merely teaches that “ [w]hen the first magnet winding (11) is being electrified and the second magnet winding (11') is not electrified, the first magnet winding (11) generates a magnetic force in a direction along the longitudinal housing (10) to attract the slider (14). The slider (14) is attracted to press against the first spring (13) and slides toward the first magnet winding (11), as shown in FIG. 4. When the second magnet winding (11') is being electrified and the second magnet winding (11) is not electrified, the second magnet winding (11) generates a magnetic force in a direction along the longitudinal housing (10) to attract the slider (14). The slider (14) is attracted by the magnetic force of the second magnet winding (11') and simultaneously the first spring pushes the slider (14) toward the second magnet winding (13), as shown in FIG. 5” (para. 26).
Moreover, Chiou discloses that details of the structure and function of the invention is only illustrative, and changes may be made in detail, especially matters of size and shape of the arrangement of the parts within the principles of the invention (para. 28). That would include the shape and size of the windings 11, 11’ and the springs 13, 13’. 
Lastly, Seban teaches that the mobile magnet core (10) moves inside the drive coils (12, 13), as conceded by the Applicant (see p. 6 of the arguments).

	The Applicant argues that there are significant differences between Seban’s teachings and those of Chiou and Galloway such that a person having ordinary skill in the art would not have been motivated to have considered Seban’s teachings when looking for an improvement to Galloway’s article which was already modified to include Chiou’s vibrator (p. 6). The Applicant argues that Galloway and Chiou both include a power supply while Seban uses a passive device which induces an alternating current using an external RF signal to drive the vibrator (p. 6). The Applicant also argues that Chiou specifically describes an arrangement in which a drive signal is supplied alternately to the windings, whereas Seban describes a different arrangement in which the same drive signal is supplied concurrently to at least on drive coil (p. 6). The Applicant argues that due to these incompatibilities, a person of ordinary skill in the art would not have considered the teachings of Seban (p. 6). 
	The Examiner has noted the Applicant’s argument but finds it unpersuasive. Applicant’s argument that Seban and Chiou disclose different structures for driving the vibrator has been noted. However, the Examiner merely uses Seban to teach that metals and magnets are equivalents known for the same purpose of driving a vibrator (see Seban; para. 47). Chiou already teaches that the slider 14 is made of metal (para. 22). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the material of Chiou’s metal slider to be a magnet as suggested by Seban. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” and “reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put the last opening in a jig-saw puzzle”. See MPEP 2144.07.

	
Claim Interpretation
In view of Applicant’s arguments filed 7/30/2021, the claim limitation “a controller configured…to alternate the supply of the electrical energy from the at least one power supply to the first electrical coil and the second electrical coil” requires “the electrical energy to be alternated between the first and the second electrical coils so that the first and second electrical coils are alternately energized” (see Applicant’s arguments on p. 10). In other words, the when the first coil is provided with energy, the second coil is not provided with energy (Applicant’s arguments on p. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 16-19, 26, 28-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway et al. (US 2015/0020825) in view of Chiou (US 2005/0287961) and Seban et al. (US 2010/0273469).
Regarding claims 16 and 32, Galloway discloses an electronic smoking article comprising:
a heating element (134; Fig. 1) configured to heat a vaporized an aerosol precursor composition (Paragraph 34); a battery (110); a haptic feedback component (101) adapted to apply forces, vibrations, or motions to a user (Paragraph 41); and a control component (106) in the form of a microcontroller (Paragraph 26), wherein the haptic feedback component is in electrical communication with the microcontroller (Paragraph 42), and the microcontroller instructs the haptic feedback component to generate the haptic feedback (paragraph 42) by delivering electrical current from the microcontroller (Paragraph 44), wherein a manual or automated function generates a step to deliver an instruction from the microcontroller to the haptic feedback component (Paragraph 53). Additionally, Galloway teaches that the haptic feedback component may alert a user when the battery power falls below a defined level (paragraph 55).
However, Galloway is silent as to the haptic feedback device comprising a first electrical coil, a second electrical coil, and a magnet configured for movement within the first and second the second electrical coils; and the controller configured to alternate the supply of the electrical energy from the at least one power supply to the first electrical coil and the second electrical coil to induce a reciprocating movement of the magnet within the first and second electrical coils. 
	Chiou teaches a vibrator (abstract; interpreted as a haptic feedback device) comprising a first magnet winding (11; Fig. 3-5; equivalent to a first electrical coil), a second magnet winding (11’; equivalent to a second electrical coil), and a slider (14) made out of metal (para. 22); and a circuit board (para. 26; equivalent to a controller) configured to provide electricity to the first and second magnet windings alternately and intermittently such that when the first magnet winding is electrified, the second magnet winding is not electrified (para. 26) to induce a reciprocating movement in the slider within the  first and second windings (see Fig. 4-5). 
	The Examiner notes that Chiou teaches the genus of metals, but does not specifically teach the slider being made out of the species of a magnet. 
	Seban teaches a vibrator (abstract; interpreted as a haptic feedback device) comprising a mobile core (10; analogous to Chiou’s slider), wherein it is well known that mobile core is either a magnet or a metallic part such has a rod (see para. 47). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the vibrator of Chiou configured to alternately and intermittently energize two windings to the device of Galloway because (a) Galloway suggests using a haptic feedback component (para. 42) but does not disclose any specific structure of the haptic feedback component; and (b) with the benefits of having a simple structure that is easily made and has a lower cost than conventional vibrators (Chiou; para. 8) and can vibrate more powerfully than other vibrators (Chiou; para. 26). Moreover, it would have been obvious to said skilled artisan to have substituted the slider which is made out of metal as in modified Galloway for a slider made out of a magnet as in Seban because magnetic materials and metals are known equivalents for the same purpose of reciprocating the slider back and forth to create a vibration (see Seban para. 50). 

Regarding claim 17, modified Galloway discloses the first magnet winding (11) and the second magnet winding (11’) separated from each other (see Fig. 3 of Chiou). 

Regarding claim 18, modified Galloway discloses that the first magnet winding (11) and the second magnet winding (11’) are connected to the circuit board to receive electricity (Chiou; paras. 20, 23). Therefore, the first magnet windings require a first and a second electrical connection at opposing ends, and the second magnet windings require a third and fourth electrical connection at opposing ends. Without electrical connections, the first and second magnet windings would not be able to receive electricity from the circuit board. 

    PNG
    media_image1.png
    532
    659
    media_image1.png
    Greyscale


Regarding claim 19, modified Galloway discloses the first magnet winding (11) and the second magnet winding (11’) are connected to the circuit board (Chiou; paras. 20, 23; equivalent to a common electrical connection).

Regarding claim 26, modified Galloway discloses the magnet moves in a direction along the longitudinal housing (Chiou; para. 26; interpreted as movement along a first direction in the first and second coils).
However, modified Galloway does not explicitly teach the magnet having a length of between 1 mm and 5 mm in the first direction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the magnet to be 1-5 mm because such a modification would have involved a mere change in the. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV).

Regarding claim 28, modified Galloway further discloses reservoir layer (144) comprising an aerosol precursor composition (Paragraph 31). 

Regarding claim 29, modified Galloway discloses that the material may be derived from tobacco, or otherwise incorporate tobacco (paragraph 1). 

Regarding claim 30, modified Galloway discloses the reservoir is filled with a liquid (Paragraph 31) and includes tobacco (paragraph 1). One of ordinary skill in the art would appreciate that tobacco would include nicotine, and therefore the liquid in the reservoir would include nicotine. 

Claims 20-23, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway et al. (US 2015/0020825) in view of Chiou (US 2005/0287961) and Seban et al. (US 2010/0273469) as applied to claim 16, 19, and 32 above, and further in view of Holenarsipur et al. (US 2017/0090572).
Regarding claim 20-21, modified Galloway discloses the device as discussed above with respect to claim 16, wherein the first magnet winding (11) and the second magnet winding (11’) are connected to the circuit board to receive electricity (Chiou; paras. 20, 23).
However, modified Galloway is silent as to wherein the haptic feedback device comprises a common electrical winding having a first end and a second end, wherein the first electrical coil comprises a first portion of the common electrical winding, and wherein the second electrical coil comprises a second portion of the common electrical winding extending between the intermediate part and the second end of the common electrical winding; a first electrical connection is at the first end of the common electrical winding, a common electrical connection is at the intermediate part of the common electrical winding, and a third electrical connection is at the second end of the common electrical winding. 
Holenarsipur teaches a haptic feedback (title) comprising wire coils (624; Fig. 6A)  surrounding permanent magnets (628) wherein the wire coils are connected to coil drivers (622) which drive current through the wire coils to form a magnetic field which interacts with the permanent magnet (Para. 36), and a controller (630) for controlling current driven through each of the wire coils by the coil drivers (para 36). Therefore, Holenarsipur teaches a common electrical winding (interpreted as the coil drivers and controller; see annotated Fig. 6A below) having a first and second end (see annotated Fig. 6A), the first and second electrical coils connected to the first and second ends of the common electrical winding (see annotated Fig. 6A; also interpreted as the first and third electrical connections), the drivers electrically connected to the controller (see annotated Fig. 6A; interpreted as a common electrical connection).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added drivers as in Holenarsipur to the circuitry of modified Galloway in order to gain the benefit of controlling the direction and/or amount of current driven through the windings with the coil drivers thereby allowing for each coil to be individually controlled (Holenarsipur; para. 36). 


    PNG
    media_image2.png
    490
    585
    media_image2.png
    Greyscale

Regarding claims 22, 31, and 33, modified Galloway discloses the aerosol-generating device as discussed above with respect to claims 19 and 32.
However, modified Galloway does not explicitly teach a DC power supply.
Holenarsipur further teaches a DC power source (631) connected to the controller (630) (see Fig. 6B-6C), the battery having a positive and negative terminal (see Fig. 6B-C); and can supply voltage converted by the coil drivers into the drive voltages for the wire coils (624; Paragraph 38; interpreted as configured to provide an electrical connection between the first terminal and the common electrical connection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power source of modified Galloway to be a DC power source as in Holenarsipur in order to obtain the predictable of supplying a voltage to the wire coils (Holenarsipur; Paragraph 38). Moreover, it would have been obvious to try the DC power source of Holenarsipur because there are only a finite number of power sources (AC or DC) with a reasonable expectation of success since nothing in Chiou suggests that the current even reverses direction. 
Regarding the claim limitation “wherein the controller is further configured to alternate the supply of electrical energy from the DC power supply between the first electrical coil and the second electrical coil to alternately energize the first and second electrical coils and to induce the reciprocating movement of the magnet within the first and second electrical coils,” modified Galloway discloses the limitation because the first and second magnet windings (11, 11’) are electrified alternately and intermittently by the circuit board (para. 26; analogous to a controller), and the control board is connected to the DC power supply. 

Regarding claim 23, modified Galloway discloses the first and second magnet windings (11, 11’) are electrified alternately and intermittently by the circuit board (para. 26; analogous to a controller), wherein the controller is connected to the positive terminal of the power source (Holenarsipur; Fig. 6B-C). Therefore, the positive and negative terminals of the power source will deliver power to the first and third terminals of the first and second magnet windings. 

Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway et al. (US 2015/0020825) in view of Chiou (US 2005/0287961) and Seban et al. (US 2010/0273469) as applied to claim 16 above, and further in view of Porter et al. (US 2014/0226849).
Regarding claim 24, modified Galloway discloses the device as discussed above with respect to claim 24, where the first and second magnet windings (11, 11’) are electrified alternately and intermittently by the circuit board (para. 26; analogous to a controller),
However, modified Galloway is does not explicitly teach wherein the controller is further configured to alternate the supply of the electrical energy from the at least one power supply to the first electrical coil and to the second electrical coil at a frequency of between about 20-250 Hz. Specifically, the first and second magnet windings are alternately supplied electricity at an undisclosed frequency. 
Porter teaches an acoustic transducer (abstract; interpreted as a haptic feedback device) comprising a first pole coil (132), a second pole coil (136), and a permanent magnets (122, 126), wherein the piston is oscillated at lower frequencies, such as 100-250 Hz or perhaps even into sub-audible ranges to produce a sufficiently strong vibration to produce a tactile alert (para. 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have alternately supply the power to the coils of modified Galloway at between 100-250 Hz as suggested by Porter because such a frequency allows the device to produce a tactile alert (Porter; para. 21). Moreover, such a modification is involves would involve optimization within prior art conditions of Porter. See MPEP 2144.05(II)(A).

Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway et al. (US 2015/0020825) in view of Chiou (US 2005/0287961) and Seban et al. (US 2010/0273469) as applied to claim 16 above, and further in view of Hisatsugu (US 2016/0259429).
Regarding claim 25, modified Galloway discloses the aerosol-generating device as discussed above with respect to claim 15 comprising the magnet (Seban; para. 47).
However, modified Galloway does not explicitly teach the magnet comprises a material of iron, nickel, neodymium, and an alloy of neodymium, iron, and boron. 
Hisatsugu teaches an input device (abstract) in the same field of endeavor of force devices (Paragraph 2) comprising a coil (41-44) and magnets (61-64) mounted in the coil (see Fig. 6), wherein the magnet is neodymium (Paragraph 48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the magnet of modified Galloway to be neodymium as in Hisatsugu in order to obtain the predictable result of moving the magnets relative to the coil (Hisatsugu; Paragraph 60) because “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination”. See MPEP 2144.07.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Galloway et al. (US 2015/0020825) in view of Chiou (US 2005/0287861) and Seban et al. (US 2010/0273469) as applied to claim 16 above, and further in view of Tartz et al. (US 2012/0115445).
Regarding claim 27, modified Galloway discloses the device as discussed above with respect to claim 16, comprising the magnet (Seban; para. 47).
However, modified Galloway does not explicitly teach wherein the magnet has a mass between about 30-70 mg. Specifically, modified Galloway’s magnet has an undisclosed mass.
Tartz teaches a dynamic force feedback device (abstract; equivalent to a haptic feedback device) comprising a magnetic element (22), the magnetic element may specifically incorporate a non-magnetic mass to increase the total mass of the magnetic element such that the direction force is more clearly felt by the user (paragraph 63). 
It would have been obvious to one of ordinary skill in the art to change the mass of the magnet to obtain various amounts tapping force because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                                                                                                                                
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712